DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 3: Claim 3 is objected to because it recites “further comprising leveraging the hybrid MOF/conducting metal oxide comprises using only a portion….”, the Examiner notes that the “comprises” is extraneous and should be removed and the grammar in the phrase needs to be corrected.
Response to Amendment
The amendment to the claims filed on 6/8/21 does not comply with the requirements of 37 CFR 1.121(c) because applicant failed to supply a marked up version of claim 15 as amended with underlining for amendments.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Since the reply filed on 6/8/21 appears to be bona fide and the Examiner was able to determine what changes were made the claims have been entered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12, 13, 17, 20, 21, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PG Pub 2018/0011010; hereafter ‘010). As evidenced by Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao).
Claims 1, 4, & 5: ‘010 is directed towards a method of forming a sensor (title), comprising:
forming a template (a plasmonic material is deposited in a template; ¶s 12 & 21);
forming a layer of plasmonic material such as AZO (¶s 140-143);
forming a MOF film on the AZO film by a layer by layer deposition in which first an MOF precursor is applied by solution and then a ligand material is applied by solution (¶ 137) in which the MOF precursor can be Cu(NO3)2 (¶ 137) in a predetermined pattern (it is apparent that a predetermined pattern is formed because a layer is formed which is a pattern) having a uniform, continuous controllable thickness (the thickness of the MOF material can be adjusted by the number of LBL growth cycles, and uniform surface coverage can be obtained if desired; ¶ 158); and
forming a hybrid MOF/conducting metal oxide structure (a multilayer structure of AZO/Cu3(BTC)2 is formed (¶s 140-143, 135-137, & 149, and abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to use AZO as the particular plasmonic material because ‘010 teaches that it is an exemplary plasmonic material for the process.
It would have been obvious to one of ordinary skill in the art at the time of filing to use Cu(NO3)2 as the MOF precursor material because ‘010 teaches that it is an exemplary MOF precursor.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of AZO and Cu(NO-3)2 in the process because both are disclosed as exemplary materials for carrying out the process and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
As discussed above, ‘010 teaches forming a plasmonic material layer comprising AZO and then applying a MOF precursor comprising Cu(NO3)2 and as evidenced by Zhao, the combination of ZnO and Cu(NO3)2 forms a hydroxyl double salt layer (see Fig. 1, Zhao) and thus it is apparent that ‘010 teaches forming a hydroxyl double salt layer intermediate.
Claim 2: ‘010 teaches using the hybrid MOF/conducting metal oxide structure for optical sensing (¶ 11).
Claim 3: ‘010 does not teach a specific size of a portion of the MOF film used when forming the hybrid MOF/conducting metal oxide layer. However, it is apparent that some portion is used during the process in which the portion is between 0 and 100 % of the MOF film and given that the claim does not recite a specific quantity for the portion it is apparent that ‘010 reads on the limitation.
Claim 6: The MOF film is formed by incubating the hydroxyl double salt layer intermediate in an organic linker (¶s 134 & 137).
Claim 12: ‘010 teaches using the hybrid MOF/conducting metal oxide structure is used in a distributed optical fiber sensor (¶s 127 & 139).
Claim 13: ‘010 is directed towards a method of forming a sensor (title), comprising:
forming a template (a plasmonic material is deposited in a template; ¶s 12 & 21);
forming a layer of plasmonic material such as AZO (i.e. a conductive metal oxide layer on the template is formed; ¶s 140-143);
forming a MOF film on the AZO film by a layer by layer deposition in which an MOF precursor is applied by solution and then a ligand material is applied by solution (¶ 137) in which the MOF precursor can be Cu(NO3)2 (¶ 137); and
forming a hybrid MOF/conducting metal oxide structure (a multilayer structure of AZO/Cu3(BTC)2 is formed (¶s 140-143, 135-137, & 149, and abstract) in a predetermined pattern (it is apparent that a predetermined pattern is formed because a layer is formed which is a pattern) having a uniform, continuous controllable thickness (the thickness of the MOF material can be adjusted by the number of LBL growth cycles, and uniform surface coverage can be obtained if desired; ¶ 158).
The MOF film is formed by incubating the hydroxyl double salt layer intermediate in an organic linker (¶s 134 & 137).
It would have been obvious to one of ordinary skill in the art at the time of filing to use AZO as the particular plasmonic material because ‘010 teaches that it is an exemplary plasmonic material for the process.
It would have been obvious to one of ordinary skill in the art at the time of filing to use Cu(NO3)2 as the MOF precursor material because ‘010 teaches that it is an exemplary MOF precursor.
It would have been obvious to one of ordinary skill in the art at the time of filing to use the combination of AZO and Cu(NO-3)2 in the process because both are disclosed as exemplary materials for carrying out the process and a prior art’s disclosure of possible combinations renders all combinations obvious (See Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (holding that the prior art’s disclosure of over 1200 possible combinations rendered all possible formulations obvious)).
As discussed above, ‘010 teaches forming a plasmonic material layer comprising AZO and then applying a MOF precursor comprising Cu(NO3)2 and as evidenced by Zhao, the combination of ZnO and Cu(NO3)2 forms a hydroxyl double salt layer (see Fig. 1, Zhao) and thus it is apparent that ‘010 teaches forming a hydroxyl double salt layer intermediate.
Claim 17: The hydroxyl double salt layer intermediate layer is incubated in an organic linker (¶s 134 & 137).
Claim 20: ‘010 teaches converting the hydroxyl double salt layer partially to form the hybrid MOF/conducting metal oxide structure on an optical sensing system(¶ 11).
Claim 21: The structure of ‘010 is use as an MOF enhanced surface plasmon resonance-based gas sensing system (¶ 127).
Claim 23: ‘010 teaches using the hybrid MOF/conducting metal oxide structure is used in a distributed optical fiber sensor (¶s 127 & 139).
Claims 7, 8, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over ‘010 as applied above, and further in view of Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao). As evidenced by Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao).
Claims 7 & 14: ‘010 does not teach forming the hydroxyl double salt layer intermediate and the MOF film at room temperature ranging between about 60 and 80ºF.
However, Zhao teaches that the 2-step process of exposing a metal oxide to a copper salt to form a hydroxyl double salt followed by exposure to an organic linker of the same materials as disclosed in ‘010 can be carried out at room-temperature (see abstract) in which room temperature is ~25 ºC (i.e. ~ 77 ºF, see ¶ 1, col. 2, pg 13756, Zhao) and thus avoid harsh processing conditions (¶ 1, col. 1, pg 13756, Zhao).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the 2-step process of ‘010 at a temperature of ~77 ºF as taught by Zhao because it is a recognized process temperature which avoids harsh processing conditions and thus would have predictably improved the process of ‘010.
Although the taught range of ~77 ºF is not explicitly the claimed range of 60-80 ºF, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 8: ‘010 does not teach the hydroxyl double salt layer intermediate and the MOF film on the template are formed in a few tens of minutes.
However, Zhao teaches that the 2-step process of exposing a metal oxide to a copper salt to form a hydroxyl double salt followed by exposure to an organic linker of the same materials as disclosed in ‘010 can be carried out at room-temperature (abstract) with a short reaction time of 1-10 minutes (Table 1) and thus avoid harsh processing conditions (¶ 1, col. 1, pg 13756, Zhao).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the 2-step process of ‘010 at room temperature as taught by Zhao such that the process takes 1-10 minutes because it is a recognized process temperature which avoids harsh processing conditions and thus would have predictably improved the process of ‘010.
Although the taught range of 1-10 minutes is not explicitly the claimed range of a few tens of minutes, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 15: ‘010 does not teach performing the exposing and incubating steps for a few tens of minutes.
However, Zhao teaches that the 2-step process of exposing a metal oxide to a copper salt to form a hydroxyl double salt followed by exposure to an organic linker of the same materials as disclosed in ‘010 can be carried out at room-temperature (abstract) with a short reaction time of 1-10 minutes (Table 1) and thus avoid harsh processing conditions (¶ 1, col. 1, pg 13756, Zhao).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the 2-step process of ‘010 at room temperature as taught by Zhao such that the process takes 1-10 minutes because it is a recognized process temperature which avoids harsh processing conditions and thus would have predictably improved the process of ‘010.
Although the taught range of 1-10 minutes is not explicitly the claimed range of a few tens of minutes, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘010 as applied above, and further in view of Yaghi et al. (US PG Pub 2012/0028846; hereafter ‘846. As evidenced by Zhao (Zhao et al., J. Am. Chem. Soc. 2015, 137, 13756-13759; hereafter Zhao).
Claim 22:  ‘010 does not teach forming the MOF thin films on surface acoustic wave-based sensors.
However, ‘846 teaches using MOFs on surface acoustic wave sensors (¶ 68).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the MOF thin films of ‘010 by the process of ‘010 on a surface acoustic wave sensor because as taught by ‘846, surface acoustic wave sensors are a recognized sensor suitable for use with MOF films and thus would have been a predictably and suitable use of the MOF film of ‘010.
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that ‘010 does not teach forming an MOF film in a predetermined pattern having a uniform, continuous controllable thickness because ¶ 158 of ‘010 teaches “the thickness of the MOF material can be adjusted by the number of LBL growth cycles” which does not teach or suggest the claimed “uniform, continuous controllable thickness”; the Office does not find this argument convincing because ¶ 158 of ‘010 states “the thickness of the MOF material can be adjusted by the number of LBL growth cycles, and uniform surface coverage can be obtained if desired” and thus it is apparent that the complete sentence in ¶ 158 does in fact teach forming a uniform, continuous controllable thickness/
In regards to applicant’s argument that ‘010 is silent with respect to the claimed “predetermined pattern” and disagrees that just because a MOF film is formed, that it is formed in a predetermined shape; the Office does not find this argument convincing because if a pattern is formed and a complete coverage is a pattern and it is the desired result it is apparent that it is predetermined and thus a complete coverage as taught is a predetermined pattern formed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712